DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The disclosure is objected to because of the following informalities:  Paragraph [0001], line 3, after “September 28, 2020,” -- now U.S. Patent 11,196,409, which is issued on Dec. 7, 2021, -- should be inserted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 4 is indefinite because the limitation “ wherein the ramp signal generator circuit comprises: the first capacitor coupled between a first node and a second node, the second node being biased to a reference voltage and the first node providing the slope compensated ramp signal; the second capacitor coupled between a third node and the second node; and a first switch coupled between the first node and the third node” (emphasis added) is unclear.  It is not clear whether these first and second capacitors, as recited in Claim 4, are the same as the first and second capacitors which are parts of the switched capacitor circuit, as recited in Claim 2, or not, thus the claim is indefinite.  
Furthermore, Claims 5-14 are rejected due to their dependencies on the base Claim 4.  Correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 9,893,623 (Tanabe).
With regard to Claim 1, Tanabe discloses in Figs. 4-6 a current mode control modulator generating a pulse width modulation (PWM) signal in response to a feedback voltage signal (VFB) indicative of a regulated output voltage (VOUT) generated from an input voltage (VIN), the current mode control modulator comprising a first error amplifier (50) receiving the feedback voltage signal (VFB) indicative of the regulated output voltage and a target voltage (Vref), the first error amplifier generating a signal (COMP) indicative of a difference between the feedback voltage signal and the target voltage on an output terminal; a modulating comparator (54) having a first input terminal (-) receiving the signal (COMP) indicative of the difference and a second input terminal (+) receiving a current loop signal (RAMP) indicative of an expected current level, the modulating comparator having an output terminal generating a reset signal (56); a latch circuit (58, 30, 32) having a reset input terminal (R) coupled to receive the reset signal from the modulating comparator, a set input terminal (S) coupled to receive a clock signal (64), and an output terminal (34) generating the PWM signal, the PWM signal having an on-duration defining a duty cycle of the PWM signal and an off-duration, wherein the set signal initiates the on-duration of the PWM signal and the reset signal terminates the on-duration of the PWM signal; and a ramp signal generator circuit (80) receiving the PWM signal and generating a slope compensated ramp signal as the current loop signal, the ramp signal generator comprising a switched capacitor circuit (86) supplied by a current circuit to charge or discharge nodes in the switched capacitor circuit, wherein the ramp signal generator generates the slope compensated ramp signal having a first ramp portion by using the switched capacitor circuit to divide a charge associated with the expected current level during a first duration of the PWM signal, and the ramp signal generator further generates the slope compensated ramp signal having a second ramp portion by using the switched capacitor circuit to accumulate the charge associated with the expected current level during a second duration of the PWM signal.
With regard to Claim 2, wherein the switched capacitor circuit of the ramp signal generator circuit comprises a first capacitor switchably connected to a second capacitor and supplied by the current circuit to charge or discharge the first and second capacitors (122, 130), and wherein the ramp signal generator generates the first ramp portion of the slope compensated ramp signal by dividing the charge associated with the expected current level among the first capacitor and the second capacitor during the first duration of the PWM signal, the first capacitor being disconnected from the second capacitor and providing the first ramp portion of the slope compensated ramp signal, and the ramp signal generator generates the second ramp portion of the slope compensated ramp signal by accumulating and sharing the charge associated with the expected current level between the first capacitor and the second capacitor during the second duration of the PWM signal, the first capacitor being connected to the second capacitor and the first and second capacitors providing the second ramp portion of the slope compensated ramp signal (as depicted in Fig. 6).
With regard to Claim 3, wherein the first duration of the PWM signal comprises one of the on-duration or the off-duration of the PWM signal and the second duration of the PWM signal comprises the other one of the on-duration or the off duration of the PWM signal (as depicted in Figs. 4-5).
With regard to Claim 15, Tanabe discloses in Figs. 4-6 a current mode hysteretic modulator generating a pulse width modulation (PWM) signal in response to a feedback voltage signal (VFB) indicative of a regulated output voltage (VOUT) generated from an input voltage (VIN), the current mode hysteretic modulator comprising a first error amplifier (50) receiving the feedback voltage signal (VFB) indicative of the regulated output voltage and a target voltage (Vref), the first error amplifier generating a signal (COMP) indicative of a difference between the feedback voltage signal and the target voltage on an output terminal; a modulating comparator (54) having a first input terminal (-) receiving the signal (COMP) indicative of the difference and a second input terminal (+) receiving a current loop signal (RAMP) indicative of an expected current level, the modulating comparator having an output terminal generating a reset signal (56); a latch circuit (58, 30, 32) having a reset input terminal (R) coupled to receive the reset signal from the modulating comparator, a set input terminal (S) coupled to receive a clock signal (64), and an output terminal (34) generating the PWM signal, the PWM signal having an on-duration defining a duty cycle of the PWM signal and an off-duration, wherein the set signal initiates the on-duration of the PWM signal and the reset signal terminates the on-duration of the PWM signal; and a ramp signal generator circuit (80) receiving the PWM signal and generating a slope compensated ramp signal as the current loop signal, the ramp signal generator generates the ramp signal having an up-ramp being proportional to the input voltage during the on-duration of the PWM signal and having a down-ramp being proportional to the regulated output voltage during the off-duration of the PWM signal (as depicted in Figs. 3-6).

Allowable Subject Matter
Claims 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 21, 2022